Title: To George Washington from Timothy Pickering, 19 March 1782
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Philadelphia March 19. 1782.
                        
                        I was honoured with your letter of yesterday’s date, desiring to be informed when the arrangements yet to be
                            made in my department would admit of any return to the army. The Secretary at War being arrived, I expect every matter
                            will be so adjusted as to admit of my leaving town in ten days: it will make me happy if I can sooner follow you. I have
                            the honour to be very respectully Your Excellency’s most obedt servant 
                        
                            Tim: Pickering
                            Q.M.G.
                        
                    